PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Pearson et al.
Application No. 16/886,845
Filed: 29 May 2020
For: MANUAL CONDUIT BENDER WITH ANGLE SETTER

:
:
:	DECISION ON PETITION
:
:
:
This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed January 17, 2022, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely pay the issue fee as required by the Notice of Allowance and Fee(s) Due mailed October 8, 2021, which set a statutory period for reply of three months. Accordingly, the application became abandoned on January 11, 2022. A Notice of Abandonment was mailed on January 20, 2022.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of payment of the issue fee of $1,200.00, (2) the petition fee of $2,100.00 and (3) a proper statement of unintentional delay.

This application is being referred to the Office of Data Management for further processing into a patent.

Telephone inquiries concerning this decision should be directed to Jamice Brantley at (571) 272-3814.
Telephone inquires regarding the status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.


/JAMICE T BRANTLEY/
Jamice T BrantleyParalegal Specialist, Office of Petitions